Citation Nr: 1130785	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sexual dysfunction, claimed as secondary to PTSD.

3.  Entitlement to service connection for sleep disorder, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA), regional office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In conjunction with his August 2008 substantive appeal, the Veteran requested that he be afforded a Travel Board hearing at the RO.  In September 2010, the Veteran failed to report for a hearing at the RO.  In January 2011 correspondence, the Veteran reported that the notice of the hearing had been sent to the wrong address; he requested a rescheduled hearing. 

Subsequently, the undersigned Acting Veterans Law Judge granted a Motion to reschedule a hearing before a Veterans Law Judge at the RO.  It was found that the Veteran had shown good cause for his failure to appear at the time of the September 2010 hearing and that an additional hearing should be scheduled.

In order to comply with due process requirements and pursuant to the request of the Veteran's representative, this matter is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Portland, Oregon, before a Veterans Law Judge.  A copy of all correspondence sent to the Veteran with regard to scheduling the hearing should be placed in the claims folder.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


